Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 1 of 15 PageID #: 621




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

HERBERT W. MORRISON, Jr.,                    )
                                             )
            Petitioner,                      )
                                             )
            v.                               )         No. 1:18 CV 32 DDN
                                             )
JASON LEWIS,                                 )
                                             )
            Respondent.                      )
                                   MEMORANDUM

       This action is before the court upon the petition of Missouri state prisoner Herbert
W. Morrison, Jr., for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, and upon his
recent motions for leave to amend his petition and for a stay of these proceedings so he can
return to the Missouri state courts to exhaust a requested new Ground 3 which he would
allege in the amended petition.

       The parties consented to the exercise of plenary authority by a United States
Magistrate Judge pursuant to 28 U.S.C. § 636(c). For the reasons set forth below, the
pending motions and the petition are denied.

                                       Background

       On January 22, 2014, petitioner Herbert Morrison, Jr., was indicted by the grand
jury in the Circuit Court of St. Louis County, Missouri, for the offenses described below.
After his arraignment on January 29, 2014, and various pretrial proceedings, petitioner’s
defense counsel filed a motion to suppress physical evidence. On April 16, 2015, petitioner
waived his right to a jury trial. Defense counsel filed a motion to exclude evidence. The
motion to suppress evidence was heard and denied by the Circuit Court. On April 21, 2015,
a bench trial was set for June 29, 2015. A renewed motion to suppress was filed on June
24, 2015. (Doc. 10-5.)
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 2 of 15 PageID #: 622




      On June 29, 2015, petitioner withdrew his pending pretrial motions and entered a
blind plea of guilty to the following crimes:       three counts of possession of child
pornography, three counts of child molestation, four counts of statutory sodomy of a minor,
five counts of statutory rape, two counts of promoting child pornography, and two counts
of sexual exploitation of a minor. (Doc. 10-7.) On August 10, 2015, the trial court
sentenced petitioner to a total of thirty years imprisonment with all counts to run
concurrently. (Doc. 10-8.)

      On October 14, 2015, petitioner filed a motion in the Circuit Court for post-
conviction relief under Missouri Supreme Court Rule 29.035. (Doc. 10-6.)         Petitioner
appealed the denial of relief without a hearing, which was affirmed. Morrison v. State of
Missouri, 536 S.W.3d 782 (Mo. Ct. App. 2017).

      The Missouri Court of Appeals described petitioner’s state court litigation thus:

      The State charged Morrison with nineteen separate counts including: three
      counts of possession of child pornography; two counts of first-degree child
      molestation; three counts of first-degree statutory sodomy; two counts of
      first-degree promoting child pornography; two counts of first-degree
      statutory rape; three counts of second-degree statutory rape; two counts of
      sexual exploitation of a minor; one count of second-degree statutory sodomy;
      and one count of second-degree child molestation. The charges against
      Morrison arose mostly from allegations by M.M., Morrison’s adopted
      daughter[.] M.M.’s anticipated testimony would purportedly detail incidents
      where Morrison sexually abused M.M. and forced M.M. to perform sexual
      acts while M.M. was between the ages of five and eighteen. The State also
      intended to introduce photographs and sexually explicit images to support
      M.M.’s statements, including forty-four CDs, most of which contained child
      pornography. On the morning of Morrison’s scheduled trial, Morrison
      entered a blind guilty plea on all nineteen charges.

      At the plea hearing, the trial court questioned Morrison extensively regarding
      his knowledge of the plea and his counsel. Morrison testified that he had
      plenty of time to speak with plea counsel, was satisfied with plea counsel’s
      services, and was not threatened or promised anything to plead guilty. The
      trial court also explained the charges against Morrison, the range of
      punishments, and Morrison’s rights. Morrison subsequently pled guilty to all
      charges. The State described the factual basis for the offenses and Morrison

                                           ‐2‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 3 of 15 PageID #: 623




       agreed that the stated facts were substantially correct. The trial court accepted
       the plea and found that Morrison entered into the guilty plea freely,
       intelligently, and voluntarily.

       At the subsequent sentencing hearing, the trial court asked Morrison more
       questions about his plea. The following exchange occurred:

       Q: Did you have enough time to talk to [plea counsel] before you entered
       your pleas at that time?
       A: I did.
       Q: Did he do everything you asked him to do?
       A: Yes.
       Q: Did he do anything you told him not to do?
       A: No.
       Q: This was a blind plea; in other words, when you entered your plea of
       guilty, you subjected yourself to the full range of punishment, is that correct?
       A: That’s correct.
       Q: So there were no promises made as to the plea, is that correct?
       A: That’s correct.
       Q: Are you satisfied with [plea counsel’s] services in these cases?
       A: Yes.

       Consequently, the trial court sentenced Morrison to concurrent terms totaling
       thirty years in prison. Morrison then filed an amended post-conviction relief
       motion, arguing that his plea was involuntary, due to the ineffective
       assistance of plea counsel. Morrison alleged that plea counsel failed to meet
       with him, despite his requests; appeared agitated when Morrison refused to
       accept an earlier plea offer; appeared unprepared for trial; and told Morrison
       he had no other option but to plead guilty based on the complaining
       witnesses' proposed testimony. Thus, Morrison felt that, due to plea
       counsel’s statements and inactions, he was forced to plead guilty. The motion
       court denied Morrison’s amended motion without an evidentiary hearing
       because Morrison’s ineffective-assistance-of-counsel claim was refuted by
       the record.

(Id. at 783-84.)
       On February 12, 2018, petitioner filed his petition in this Court for relief under 28
U.S.C. § 2254.




                                             ‐3‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 4 of 15 PageID #: 624




                  Petitioner’s grounds for federal habeas corpus relief

       In his petition in this Court, Morrison alleges the following six grounds for relief:
        Ground 1: Petitioner’s plea counsel rendered constitutionally ineffective
assistance by: (a) pressuring petitioner to waive his right to trial; (b) presenting him with
a plea offer that was never offered; (c) failing to investigate facts, interview witnesses, and
prepare for a motion to suppress; (d) misadvising petitioner that the motion to suppress
could be appealed through post-conviction proceedings; (e) refusing to respond to his trial
strategy correspondence; and (f) entering court the morning of trial, depositing his file, and
exiting the court.

       Ground 2: Petitioner’s plea counsel rendered constitutionally ineffective
assistance by failing to advise petitioner that a consequence of his conviction would be a
lifetime supervision requirement.

       Ground 3: Petitioner’s plea counsel rendered constitutionally ineffective
assistance by failing to advise him that he would have to serve 85 percent of his sentence
before being eligible for parole.

       Ground 4: Petitioner’s appellate counsel rendered constitutionally ineffective
assistance by failing to present material facts to the post-conviction court showing that plea
counsel did not inform him of the lifetime supervision requirement and of the eighty-five
percent requirement.

        Ground 5: Petitioner’s post-conviction counsel rendered constitutionally
ineffective assistance by not bringing to the post-conviction motion court’s attention plea
counsel’s: (a) failing to inform petitioner that motions were pending when he pled guilty;
(b) filing motions with reckless disregard to the information presented by petitioner; (c)
filing a weak motion to suppress evidence; (d) refusing to provide petitioner with a copy
of the victim’s deposition; (e) failing to inform him that the state charged an additional
offense after the victim’s deposition; (f) failing to give petitioner supplemental police
reports; (g) failing to object to the state’s knowing use of perjured testimony during a
suppression hearing; (h) failing to object to the truthfulness of a police report; (i) failing to
give petitioner the state’s response to the motion to suppress; (j) failing to call a subpoenaed
witness; (k) refusing to appeal the order denying petitioner’s motion to suppress evidence;
and (l) stating that any objections during the guilty plea would result in a harsher sentence.

       Ground 6: Petitioner’s post-conviction relief counsel rendered constitutionally
ineffective assistance by (a) failing to raise the claim that the trial court denied petitioner
his right to waive counsel; (b) failing to raise the claim that plea counsel failed to inform
him about the lifetime supervision requirement upon conviction; (c) failing to raise the
claim that plea counsel failed to inform petitioner that he would be required to serve 85

                                              ‐4‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 5 of 15 PageID #: 625




percent of his sentence; and (d) failing to raise the claim that plea counsel had a basis for
seeking dismissal of one or more of the charges against petitioner. (Doc. 1.)

       Respondent argues that all these grounds for relief are procedurally defaulted, and
thus barred from consideration by this Court. (Doc. 10 at 3.) Respondent further argues
that all of the grounds are meritless. (Id.)
                   Motions to amend petition and to stay proceedings
       Petitioner moves to amend his federal petition in two respects. First, he would delete
Ground 6 and amend Ground 3 to allege the following:
       Ground 3: The Circuit Court failed to hear petitioner’s pro se motion to waive
       counsel, thereby forcing him to rely on ineffective counsel.

(Doc. 27 at 1-2; Doc. 27-1 at 7.) Second, he would delete original Grounds 2, 3, and 4.
(Doc. 27 at 2.) No substantial reason is given for the amendment, aside for his assertion
that he did not allege the putative Ground 3 in the Missouri state courts. This failure is the
reason he also wants this action stayed, to avoid a resulting procedural bar. (Doc. 28 at 1.)
       Very recently this Court denied an earlier motion by petitioner to stay these
proceedings so he could present current Ground 6 to the Missouri courts. (Doc. 26.) The
United States Supreme Court was quoted by this Court then:
       “Because granting a stay effectively excuses a petitioner’s failure to present
       his claims first to the state courts, stay and abeyance is only appropriate
       when the district court determines there was good cause for the petitioner’s
       failure to exhaust his claims first in state court.”

(Doc. 26 at 2) (quoting Rhines v. Weber, 544 U.S. 269, 277 (2005)). This Court determined
then that petitioner’s return to the Missouri courts would be futile, because his original
Ground 6 claim of ineffective assistance of post-conviction counsel would have been
unreviewable in the state courts. (Id.) Now petitioner presents no reason to believe the
Missouri courts would consider his new Ground 3.
       For these reasons, the motions for leave to amend the petition and to stay these
proceedings are without merit.



                                               ‐5‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 6 of 15 PageID #: 626




                                Standards of merits review
       The Antiterrorism and Effective Death Penalty Act (AEDPA) provides that federal
habeas relief may not be granted unless the state court adjudication: (1) resulted in a
decision that was contrary to, or involved an unreasonable application of, clearly
established federal law, as determined by the Supreme Court of the United States; or (2)
resulted in a decision that was based on an unreasonable determination of the facts in light
of the evidence presented in the state court proceeding. 28 U.S.C. § 2254(d)(1)-(2).
       “A state court's decision is contrary to clearly established law if the controlling case
law requires a different outcome either because of factual similarity to the state case or
because general federal rules require a particular result in a particular case.” Tokar v.
Bowersox, 198 F.3d 1039, 1045 (8th Cir. 1999) (internal citation omitted). The issue a
federal habeas court faces when deciding whether a state court unreasonably applied
federal law is whether the state court's application of clearly established federal law was
objectively unreasonable. Williams v. Taylor, 529 U.S. 362, 409 (2000). A state court’s
decision involves an unreasonable application of clearly established federal law if “the state
court identifies the correct governing legal principle from [the] Court’s decisions but
unreasonably applies that principle to the facts of the prisoner’s case.” Thaler v. Haynes,
559 U.S. 43, 47 (2010).
       A state court’s factual findings are presumed correct. 28 U.S.C. § 2254(e)(1); Wood
v. Allen, 558 U.S. 290, 293 (2010). Review under § 2254(d)(1) is limited to the record
before the state court that adjudicated the claim on the merits. Cullen v. Pinholster, 563
U.S. 170, 182-83 (2011). Clear and convincing evidence that factual findings lack
evidentiary support is required to grant habeas relief. 28 U.S.C. § 2254(e)(1); Wood, 558
U.S. at 293.
       For federal habeas grounds not ruled by the state courts, the pre-AEDPA standard
for habeas review governs. Gingras v. Weber, 543 F.3d 1001, 1003 (8th Cir. 2008)
(“Because [petitioner’s] apparently unexhausted claim was not adjudicated on the merits,
we likely should apply the pre-ADEPA standard of review, rather than the deferential
standard of 28 U.S.C. § 2254(d)”) (internal citations and quotation marks omitted). The

                                             ‐6‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 7 of 15 PageID #: 627




pre-AEDPA standard requires the petitioner to show a “reasonable probability that the error
complained of affected the outcome of the [proceedings] . . . .” Robinson v. Crist, 278 F.3d
862, 865-66 (8th Cir. 2002).
       Petitioner alleges specifications of constitutionally ineffective assistance of counsel.
Under Strickland v. Washington, 466 U.S. 668, 687 (1984), to prove constitutionally
ineffective assistance of counsel, a criminal defendant must show that (1) counsel’s
performance did not conform to the degree of skill and diligence of a reasonably competent
attorney; and (2) as a result, petitioner was prejudiced. Counsel “is strongly presumed to
have rendered adequate assistance and made all significant decisions in the exercise of
reasonable professional judgment.” Id. In the context of a guilty plea, to show prejudice,
petitioner “must show that there is a reasonable probability that, but for counsel’s errors,
he would not have pleaded guilty and would have insisted on going to trial.” Hill v.
Lockhart, 474 U.S. 52, 59 (1985). The test for determining the validity of a guilty plea is
“whether the plea represents a voluntary and intelligent choice among the alternative
courses of action open to the defendant.” Id. at 56.
       While objectively bad advice of counsel opens the door to a claim of ineffective
assistance of counsel, an “important way a [trial] court can help ensure that a plea
agreement and corresponding waiver are entered into knowingly and voluntarily is to
properly question a defendant about his or her decision to enter that agreement…” United
States v. Andis, 333 F.3d 886, 890–91 (8th Cir. 2003). A defendant’s “[s]olemn
declarations in open court carry a strong presumption of verity.” United States v. Fitzhugh,
78 F.3d 1326, 1329 (8th Cir. 1996) (quoting Blackledge v. Allison, 431 U.S. 63, 74 (1977));
see also Tran v. Lockhart, 849 F.2d 1064, 1068 (8th Cir. 1988) (“[O]nce a person has
entered a guilty plea any ‘subsequent presentation of conclusory allegations unsupported
by specifics is subject to summary dismissal, as are contentions that in the face of the record
are wholly incredible.’”)
       The factual record in the Missouri state courts is a sufficient basis for ruling the
merits of petitioner’s federal habeas grounds. Petitioner is not entitled to an evidentiary
hearing in this Court.

                                             ‐7‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 8 of 15 PageID #: 628




                                          Discussion
         In order to present legally sufficient grounds for federal habeas relief in this Court,
petitioner must have presented both the factual and the legal premises of his federal
grounds to the Missouri state courts, trial and appellate, and have afforded them a “fair
opportunity” to review their merits. Moore-El v. Luebbers, 446 F.3d 890, 897 (8th Cir.
2006).
         Petitioner’s only claim on appeal from the denial of his motion for post-conviction
relief was that the Circuit Court denied the motion “without an evidentiary hearing, because
plea counsel’s lack of preparation and his last-minute discussion of a blind guilty plea
induced [petitioner] into an involuntary guilty plea.” (Doc. 1-3 at 3.) Petitioner never
raised any of his present ineffective assistance of counsel claims in his post-conviction
proceedings and he did not directly appeal his conviction and sentences. (Id.).          Under
Missouri law, generally if a state prisoner fails to raise claims either on direct appeal or in
a post-conviction relief motion, those claims are procedurally defaulted. State ex rel. Zinna
v. Steele, 301 S.W.3d 510, 516 (Mo. 2010).
         Even if petitioner’s federal grounds were not procedurally defaulted, they fail on
their merits. If this court concludes that the procedurally barred grounds are without merit,
Congress has authorized it to consider them and to dismiss them. 28 U.S.C. § 2254(b)(2).
The undersigned has considered all of petitioner’s federal grounds and concludes that they
are without merit.
                                           Ground 1
   Ground 1 alleges that plea counsel rendered constitutionally ineffective assistance by:
(a) pressuring petitioner to waive his right to trial; (b) presenting him with a plea offer that
was never offered; (c) failing to investigate facts, interview witnesses, and prepare for a
motion to suppress; (d) misadvising petitioner that the motion to suppress could be
appealed through post-conviction proceedings; (e) refusing to respond to his trial strategy
correspondence; and (f) entering court the morning of trial, depositing his file, and exiting
the court.

                                               ‐8‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 9 of 15 PageID #: 629




     Regarding petitioner’s plea counsel, the Missouri Court of Appeals stated:
     Morrison argues that plea counsel’s lack of preparation for trial and plea
     counsel’s last-minute discussion of a guilty plea induced Morrison into a
     feeling of helplessness and loss of confidence in plea counsel, which forced
     Morrison to enter into a guilty plea.

                                         * * *
     Morrison must prove both that plea counsel was deficient and that he was
     prejudiced as a result for relief on his ineffective-assistance-of-counsel
     claim, Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80
     L.Ed.2d 674 (1984); Johnson v. State, 406 S.W.3d 892, 898–99 (Mo. banc
     2013). Morrison must point to “specific acts or omissions of counsel that, in
     light of all the circumstances, fell outside the wide range of professional
     competent assistance” to overcome the strong presumption that plea counsel
     was reasonable and effective. Zink v. State, 278 S.W.3d 170, 176 (Mo. banc
     2009). Further, “counsel’s ineffectiveness is only relevant to the extent it
     affects the voluntariness of movant’s plea.” Murphy v. State, 510 S.W.3d
     876, 879–80 (Mo. App. E.D. 2017). Additionally, “[t]o show prejudice ...
     [Morrison] must show that but for [plea] counsel’s alleged unreasonable
     conduct, there is a reasonable probability he would not have pled guilty but
     would have insisted on going to trial.” Id. at 880.

     Here, Morrison alleges that plea counsel pressured Morrison to plead guilty
     instead of going to trial and told Morrison he would lose at trial based on the
     complaining witnesses' proposed testimony. However, “[t]he fact that plea
     counsel gave [Morrison] an honest opinion of the strength of his case simply
     does not constitute coercion. It is precisely ‘the duty of counsel to advise his
     client of the strength of the State’s case.’ ” Whitehead, 481 S.W.3d at
     126 (quoting Pittman v. State, 331 S.W.3d 361, 365 (Mo. App. W.D. 2011)).
     The State allegedly had evidence of the charges against Morrison from
     M.M.’s statements and images. Morrison’s plea counsel merely explained
     the strength of the complaining witnesses' proposed testimony on the State’s
     case against Morrison. See Pittman, 331 S.W.3d at 365 (“The fact that such
     advice was that the State’s case was strong, or that [the defendant’s]
     conviction was likely, does not vitiate the plea of guilty.”). Thus, the motion
     court did not clearly err by finding plea counsel was not ineffective for
     advising Morrison to plead guilty instead of going to trial, even if the advice
     was given the morning Morrison’s trial was scheduled.

     Morrison also contends that the trial court’s questions regarding the
     effectiveness of plea counsel were too broad to conclusively refute
     Morrison’s allegations. Further, Morrison argues that whether Morrison had

                                           ‐9‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 10 of 15 PageID #: 630




     the “opportunity” to voice complaints about his plea counsel should not
     contradict or conclusively refute his claim, We disagree. In State v. Driver,
     912 S.W.2d 52, 55-56 (Mo. banc 1995), the Supreme Court of Missouri held
     that the questions asked of movant during his plea hearing were too broad to
     conclusively refute ineffective-assistance-of-counsel claims. However,
     where the movant enters a guilty plea, the court may give “numerous
     opportunities to express dissatisfaction with the performance of counsel”
     without meeting the Driver requirements regarding the specificity of
     questions. May v. State, 921 S.W.2d 85, 88 (Mo. App. W.D. 1996). Because
     Morrison plead guilty, Driver is not persuasive. See generally [Kenneth]
     Morrison v. State, 65 S.W.3d 561 (Mo. App. W.D. 2002) (affirming the
     denial of movant’s Rule 24.035 motion without an evidentiary hearing
     because movant had ample opportunities to raise any questions about his
     counsel’s performance yet repeatedly expressed satisfaction with counsel
     when directly questioned at the plea hearing).

            [A] motion court properly denies an evidentiary hearing on a
            motion for post-conviction relief where the movant repeatedly
            assured the plea court that he was satisfied with counsel’s
            representation and that counsel did everything he requested
            and the movant was given “ample opportunity to express his
            duress” to the court. Ballard v. State, 500 S.W.3d 294, 302
            (Mo. App. E.D. 2016) (quoting Conger v. State, 356 S.W.3d
            217, 222 (Mo. App. E.D. 2011)(internal citations omitted)).

     Here, the trial court questioned Morrison about the effectiveness of his
     counsel both during the plea hearing and the sentencing hearing. When the
     trial court asked Morrison whether he was satisfied with his counsel’s
     services, Morrison answered affirmatively. In addition, Morrison testified
     that no one threatened or promised him anything to plead guilty. See Nesbitt
     v. State, 335 S.W.3d 67, 70 (Mo. App. E.D. 2011) (“A trial judge is not
     required to read off a lengthy list of synonyms in order to assure the
     defendant understands to advise the court of any attempt by anyone that
     causes the defendant to enter a guilty plea against his or her will.”). Further,
     at the sentencing hearing, the trial court asked if Morrison had enough time
     to talk to his attorney, if his attorney did everything Morrison asked and
     nothing Morrison told him not to do, if there were any promises made as to
     the plea, and whether Morrison was satisfied with his attorney’s services.
     Again, Morrison confirmed that he was satisfied with his counsel’s services
     and had no complaints.

     Since “[a] defendant who repeatedly assures the court that he is satisfied with
     his counsel’s performance and that his counsel had done everything that he

                                          ‐ 10 ‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 11 of 15 PageID #: 631




       requested, is later barred from obtaining post-conviction relief based on
       ineffective assistance of counsel,” Morrison is barred from obtaining post-
       conviction relief in this appeal. Estes v. State, 950 S.W.2d 539, 542 (Mo.
       App. E.D. 1997)(quoting Hamilton v. State, 865 S.W.2d 374, 375 (Mo. App.
       E.D. 1993)). Because the record refutes Morrison’s argument that plea
       counsel was ineffective for failing to prepare for trial and pressuring
       Morrison into pleading guilty, the motion court did not clearly err in denying
       Morrison’s Rule 24.035 motion without an evidentiary hearing. Point denied.

Morrison, 536 S.W.3d at 785-87.
       As stated, after the prosecutor specifically detailed the state’s evidence at the plea
hearing (Doc. 10-7 at 12-22), petitioner stated under oath “Yes, sir” to the question whether
the facts the prosecutor had just stated were substantially true and correct. (Id. at 22.)
       Petitioner’s remaining allegations of error are also refuted by the record. Petitioner
argues he was pressured to waive his right to trial. The contrary is established by the
record. At the plea hearing after being sworn by that court and read all counts against him,
petitioner stated that he understood all charges against him. (Id. at 9.) The court asked,
“Have you been advised by your lawyer as to all aspects of the case, including all of your
legal rights” to which the defendant replied “Yes, sir.” (Id.) The court then asked if he
“[understood he’d] have a right for a jury trial to determine [his] guilt or innocence of these
charges at a speedy and public trial” and “if you went to trial on these matters, you’d be
entitled to face those who testified against you; you’d be able to hear their testimony; and
your attorney could then cross-examine, or question, them while they’re under oath.” (Id.
at 9-10.) The court went on to describe the presumption of innocence at trial, the standard
of proof, number of jurors and their unanimity, the right to testify at trial, and the attorney’s
ability to subpoena witnesses and offer evidence on petitioner’s behalf. (Id. at 10-11.)
Petitioner answered “Yes” to all the court’s questions. The court then asked, “you
understand by pleading guilty, you’re not going to have a trial of any kind?” Petitioner
replied, “Yes.” (Id. at 11.) The court next asked, “Are you pleading guilty to each and all
of these charges because you are guilty?” and “I’m going to show you a blind plea of guilty
form, I’m going to ask you – have your attorney show you that to you and ask you did you
sign that form” to which petitioner replied “Yes” and “Yes, I did” respectively. (Id. at 30.)

                                              ‐ 11 ‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 12 of 15 PageID #: 632




       During his guilty plea, petitioner admitted that he had spoken with his attorney about
all the facts of his case and was adequately advised. (Id. at 11.) Defendant expressly stated
that he was satisfied with plea counsel’s services (id. at 9), and he also stated that he was
not threatened or promised anything to plead guilty. (Id. at 22.)
       The record is clear that petitioner had a fair plea hearing and was advised of all his
rights by the state trial court. Petitioner at no time during the hearing indicated he was
coerced into pleading guilty by counsel’s actions or inactions. Petitioner’s bare assertions
to the contrary now are meritless.
       To the extent petitioner makes minor claims regarding his attorney’s refusing to
respond to petitioner’s correspondence and entering court the morning of trial, depositing
his file, and exiting the court (Doc. 1-1), the arguments fail under both the first and second
prongs of Strickland.
                                          Ground 2
       Ground 2 alleges plea counsel was ineffective for failing to advise petitioner of the
lifetime supervision requirement for his crimes. (Doc. 1-1 at 2–3). This argument is plainly
meritless. After the court had the prosecutor detail the punishment range for each count
and the prosecutor stated that “we’d be looking for at least a couple hundred years,”
plaintiff stated, during his guilty plea hearing that he understood the range of punishment
and that he would be subject to lifetime supervision. (Doc. 10-7 at 24–25).
                                          Ground 3
       Ground 3 alleges plea counsel was ineffective for failing to advise him that he would
have to serve eighty-five percent of his sentence before being eligible for parole. (Doc. 1-
1 at 3.) Even if petitioner was not aware of all of the collateral consequences of his guilty
plea, that would not render his plea unknowing and involuntary. See George v. Black, 732
F.2d 108, 110 (8th Cir. 1984) (“It is not necessary to inform the defendant of all the indirect
or collateral consequences.”); see Padilla v. Kentucky, 559 U.S. 356, 365 (2010) (deciding
only that failing to advise of the risk of deportation was constitutionally ineffective
assistance).


                                             ‐ 12 ‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 13 of 15 PageID #: 633




       However, even if petitioner was unaware of the 85% sentence requirement, he was
advised of it during the plea hearing. The prosecutor expressly stated that defendant is
required to serve 85% of that sentence before he is eligible for parole. (Doc. 10-7 at 23.)
The judge went on to explain, “I indicated to your attorney that I would be inclined to put
a 30-year sentence on the 85% cases that provided for life imprisonment. Do you
understand that?” Petitioner replied, “Yes, sir.” (Id. at 25.) Because petitioner stated during
his guilty plea that he understood the range of punishment, including the requirement that
he serve 85% of his sentence, Ground 3 is without merit.
                                          Ground 4
       Petitioner’s fourth ground for relief is that his appellate counsel rendered
constitutionally ineffective assistance of counsel for failing to argue that plea counsel did
not inform him of the lifetime supervision requirement and of the eighty-five percent
requirement. This ground is without merit.
       Appellate counsel “need not (and should not) raise every nonfrivolous claim, but
rather may select from among them in order to maximize the likelihood of success on
appeal.” Smith v. Robbins, 528 U.S. 259, 288 (2000); see also Jones v. Barnes, 463 U.S.
745, 751–52 (1983) (experienced advocates have emphasized the importance of
winnowing out weaker arguments on appeal and focusing on one central issue if possible,
or at most on a few key issues).
       Petitioner has not shown that counsel was ineffective. The post-conviction motion
court found the alleged claims of ineffective assistance of plea counsel were plainly
meritless. As discussed at length above, during petitioner’s guilty plea hearing he stated
that he understood and subjected himself to the full range of punishment. Furthermore, the
court proceedings expressly notified him of the eighty-five percent requirement and the
lifetime supervision requirement. The Court finds post-conviction appellate counsel did
not render constitutionally ineffective assistance by not raising these meritless claims.




                                             ‐ 13 ‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 14 of 15 PageID #: 634




                                          Ground 5
       Ground 5 alleges 12 specifications of post-conviction counsel rendering
constitutionally ineffective assistance. Petitioner further argues that, had he known of the
pending motions he would not have pled guilty but would have moved forward to trial.
       Respondent argues that none of the allegations of error appear to address the
“knowing and voluntary” nature of petitioner’s guilty plea. Respondent further argues that
petitioner merely alleges various ways in which he believes plea counsel performed
deficiently in his case before he pled guilty.
       Ineffective assistance of post-conviction counsel is not an independent claim for
relief. See 28 U.S.C. § 2254(i). However, the Supreme Court in Martinez v. Ryan, 566
U.S. 1 (2012), provided a limited exception where a state prisoner’s first opportunity to
raise a claim of ineffective assistance of trial court counsel is during a collateral post-
conviction relief proceeding. Martinez, 566 U.S. at 14. In such a case, a federal habeas
petitioner may address a procedurally defaulted claim of ineffective assistance of trial court
counsel by demonstrating that post-conviction motion counsel was ineffective under
Strickland. Id. In this regard, petitioner must “demonstrate that the underlying ineffective
assistance of trial counsel claim is a substantial one, which is to say the prisoner must
demonstrate that the claim has some merit.” Id.
       None of petitioner Morrison’s Ground 5 claims relate to the knowing and voluntary
nature of his guilty plea. They are all plainly meritless, they are refuted by the plea hearing
record, and post-conviction motion counsel were not ineffective for failing to raise them.
Moreover, petitioner’s allegations are conclusory and find no support in the record.
Regarding the factual basis for his guilty plea, petitioner admitted under oath that the
prosecutor’s statements of the facts supporting the charges were substantially true and
correct. (Doc. 10-7 at 22.) Petitioner further stated in the plea hearing that his attorney did
everything requested of him, that he was advised by his lawyer as to all aspects of the case,
and that he was satisfied with his attorney’s services. (Id. at 9.)
       Petitioner’s guilty plea was “entered into knowingly and voluntarily… to each term
of [the] agreement.” Andis, 333 F.3d. at 890. At petitioner’s plea hearing, the Missouri

                                             ‐ 14 ‐
Case: 1:18-cv-00032-DDN Doc. #: 29 Filed: 02/08/21 Page: 15 of 15 PageID #: 635




Circuit Court found “defendant’s pleas of guilty are freely, intelligently and voluntarily
made with a full understanding of the charges and the consequences of his pleas and an
understanding of his rights attendant to a jury trial and the effect of pleas of guilty on those
rights. The Court also finds there’s a factual basis for the pleas. . . [.]” (Doc. 10-7 at 31.)
       Ground 5 is without merit.
                                           Ground 6
       Petitioner’s sixth ground for relief is that post-conviction counsel was
constitutionally ineffective for failing to raise the claim that the trial court denied petitioner
his right to waive counsel in the Circuit Court. Respondent argues that, although petitioner
filed such a motion, petitioner was not denied his right to represent himself, because he
pled guilty before trial. The Court agrees. As previously discussed, at the plea hearing the
court extensively discussed with petitioner personally and directly of all his rights relating
to trial and found that petitioner understood them and understood the consequences of his
guilty plea. Petitioner personally responded to all of the court’s questions to him.
       Accordingly, petitioner’s Ground 6 claim is meritless.


                                           CONCLUSION
       For the reasons set forth above, the petition of Herbert Morrison for a writ of habeas
corpus under 28 U.S.C. § 2254 is without merit and is denied. His motions for leave to
amend his petition and to stay this case are denied. Because petitioner made no substantial
showing that he was deprived of a constitutional right, a certificate of appealability is
denied under 28 U.S.C. § 2253(c)(2). An appropriate Judgment Order is issued herewith.




                                                      /s/ David D. Noce    k
                                             UNITED STATES MAGISTRATE JUDGE

Signed on February 8, 2021.



                                              ‐ 15 ‐
